 CSX Transportation, Inc.

                             Judgment Creditor,
               v.
                                                         CASE NO: 5:20-cv-02560-JRA
 B&G Futures, Inc.
 440 Louisiana Street
 Houston, Texas 77002

                             Judgment Debtor.

                United States District Court for the Northern District of Ohio
                 John F. Seiberling Federal Building and U.S. Courthouse
                                    Attn: Clerk of Courts
                                     2 South Main Street
                                     Akron, Ohio 44308

                             NOTICE OF GARNISHMENT

THIS IS A LEGAL NOTICE IN REFERENCE TO A COURT ORDER. YOU MUST READ
AND FOLLOW ALL OF THE DIRECTIONS CONTAINED HEREIN. IF YOU HAVE
ANY QUESTIONS CONCERNING THIS NOTICE, PLEASE CONTACT THE CLERK’S
OFFICE AT THE ABOVE ADDRESS OR CALL (330) 252-6000.


YOU ARE HEREBY NOTIFIED that this court has issued an order in the above case in
favor of the above-named judgment creditor, directing that some of your money, in excess
of $400, property, or credits, other than personal earnings, now in the possession of
JPMorgan Chase Bank, N.A., Court Orders & Levies, P.O. Box 183164, Columbus, OH
43218 (name and address of garnishee), the garnishee in this proceeding, be used to satisfy
your debt to the judgment creditor. This order was issued on the basis of the judgment
creditor’s judgment against you that was obtained in this Court in the above -referenced
case on January 25, 2021.

     UPON YOUR RECEIPT OF THIS NOTICE, YOU ARE PROHIBITED FROM
REMOVING OR ATTEMPTING TO REMOVE SUCH MONEY, PROPERTY, OR
CREDITS UNTIL EXPRESSLY PERMITTED BY THE COURT. ANY VIOLATION OF
THIS PROHIBITION SUBJECTS YOU TO PUNISHMENT FOR CONTEMPT OF
COURT.

       The law of Ohio, this District, and the United States provides that certain benefit
payments cannot be taken from you to pay a debt. Typical among the benefits that cannot
be attached or executed upon by a creditor are:
       (1) Workers’ compensation benefits;
       (2) Unemployment compensation payments;

                                              1
      (3) Cash assistance payments under the Ohio works first program;
      (4) Disability assistance administered by the Ohio Dept of Job and Family Services;
      (5) Social security benefits;
      (6) Supplemental Security Income (SSI);
      (7) Veterans’ benefits;
      (8) Black lung benefits; and
      (9) Certain pensions.
There may be other benefits not included in the above list that apply in your case.

        If you dispute the judgment creditor’s right to garnish your property and believe that
the judgment creditor should not be given your money, property, or credits, other than
personal earnings, now in the possession of the garnishee because they are exempt or if you
feel that this order is improper for any other reason, you may request a hearing before this
court by disputing the claim in the “REQUEST FOR HEARING FORM”, provided
herewith, or in a substantially similar form, and delivering your “REQUEST FOR
HEARING” to this Court at the above address, at the office of the Clerk, NO LATER THAN
FIVE DAYS AFTER YOU RECEIVE THIS NOTICE.

       You may state your reasons for disputing the judgment creditor’s right to garnish
your property in the space provided on the form; however, you are not required to do so. If
you do state your reasons for disputing the judgment creditor’s right, you are not prohibited
from stating any other reason at the hearing. If you do not state your reasons, it will not be
held against you by the court, and you can state your reasons at the hearing.

       NO OBJECTIONS TO THE JUDGMENT ITSELF WILL BE HEARD OR
CONSIDERED AT THE HEARING. If you request a hearing, the hearing will be limited to
a consideration of the amount of your money, property, or credits, other than personal
earnings, in the possession or control of the garnishee, if any, that can be used to satisfy all
or part of the judgment you owe to the judgment creditor.

       IF YOU REQUEST A HEARING, BY DELIVERING YOUR “REQUEST FOR
HEARING” AS INDICATED ABOVE, THE HEARING WILL BE CONDUCTED ON June
22, 2021 at 11:00 a.m. via telephone. If you request a hearing, the phone number listed on
the “Request for Hearing” Form will be used to contact you. You may request the Court to
conduct the hearing on an emergency basis by indicating your request in the space provided
on the form; the Court then will set your hearing as soon as possible. IF YOU DO NOT
REQUEST A HEARING BY DELIVERING YOUR “REQUEST FOR HEARING” TO
THE CLERK’S OFFICE NO LATER THAN THE END OF THE FIFTH BUSINESS DAY
AFTER YOU RECEIVE THIS NOTICE, SOME OF YOUR MONEY, PROPERTY, OR
CREDITS, OTHER THAN PERSONAL EARNINGS, WILL BE PAID TO THE
JUDGMENT CREDITOR. If you have any questions concerning this matter, you may
contact the office of the clerk of this court. If you want legal representation, you should
contact your lawyer immediately. If you need the name of a lawyer, contact the local bar
association.

       5/25/2021
Date: ____________________                 s/Gina M. Page
                                    ______________________________, Deputy Clerk

                                               2
